Order                                  Michigan Supreme Court
                                             Lansing, Michigan

  June 30, 2015                               Robert P. Young, Jr.,
                                                         Chief Justice

  145924-6 & (54)                              Stephen J. Markman
                                                   Mary Beth Kelly
                                                    Brian K. Zahra
                                            Bridget M. McCormack
  AFT MICHIGAN, HENRY FORD COMMUNITY              David F. Viviano
  COLLEGE ADJUNCT FACULTY                     Richard H. Bernstein,
  ORGANIZATION, AFL-CIO, AFT, ALPENA                          Justices
  MONTMORENCY ALCONA ISD
  PARAPROFESSIONALS, ALPENA
  MONTMORENCY ALCONA ISD TEACHERS,
  ARENAC EASTERN FEDERATION, BAY
  ARENAC SKILLS CENTER FEDERATION,
  BROWN CITY EMPLOYEES ORGANIZATION,
  BROWN CITY FEDERATION OF TEACHERS,
  CHEBOYGAN OTSEGO PRESQUE ISLE
  SUPPORT PERSONNEL, CHEBOYGAN
  OTSEGO PRESQUE ISLE INTERMEDIATE
  PARAPROFESSIONALS, CHESANING
  UNION AUXILIARY SERVICE EMPLOYEES,
  CLARE GLADWIN ISD FEDERATION,
  CRAWFORD AUSABLE BUS DRIVERS
  FEDERATION, CRAWFORD AUSABLE
  CUSTODIANS SECRETARIAL FEDERATION,
  CRAWFORD AUSABLE FEDERATION OF
  TEACHERS, CRAWFORD AUSABLE
  SUPPORT STAFF FEDERATION,
  CRESTWOOD FEDERATION OF TEACHERS,
  CTR FEDERATION, DEARBORN
  FEDERATION OF SCHOOL EMPLOYEES,
  DEARBORN FEDERATION OF TEACHERS,
  DETROIT ASSOCIATION OF
  EDUCATIONAL OFFICE EMPLOYEES,
  DETROIT FEDERATION OF
  PARAPROFESSIONALS, DETROIT
  FEDERATION OF TEACHERS, EAST
  DETROIT FEDERATION OF TEACHERS,
  ECORSE FEDERATION OF TEACHERS,
  FAIRVIEW FEDERATION OF TEACHERS,
  FEDERATION OF TEACHERS, GLEN LAKE
  FEDERATION OF TEACHERS, HALE
  FEDERATION OF TEACHERS,
  HAMTRAMCK FEDERATION OF TEACHERS,
  HEMLOCK FEDERATION OF TEACHERS,
  HENRY FORD COMMUNITY COLLEGE
  ADJUNCT FACULTY ORGANIZATION,
  HENRY FORD COMMUNITY COLLEGE
  FEDERATION OF TEACHERS, HIGHLAND
  PARK FEDERATION OF
  PARAPROFESSIONALS, HIGHLAND PARK
  FEDERATION OF TEACHERS, HURON
  VALLEY CONTINUING EDUCATION, IMLAY
  CITY FEDERATION OF TEACHERS,
  INKSTER FEDERATION OF TEACHERS,
  IOSCO ISD FEDERATION OF TEACHERS,
                                       2

IOSCO ISD INTERMEDIATE FEDERATION OF
AUXILIARY EMPLOYEES, KINGSLEY
FEDERATION OF TEACHERS, KIRTLAND
COMMUNITY COLLEGE FEDERATION OF
TEACHERS, LAMPHERE FEDERATION OF
PARAPROFESSIONALS, LAMPHERE
FEDERATION OF TEACHERS, LANSING
COMMUNITY COLLEGE ADMINISTRATIVE
ASSOCIATION, LES CHENEAUX
FEDERATION OF SUPPORT STAFF, LES
CHENEAUX FEDERATION OF TEACHERS,
LAKE CITY SUPPORT STAFF
FEDERATION, LAKE CITY TEACHERS AND
PARAPROFESSIONALS FEDERATION, LAKE
SHORE FEDERATION OF EDUCATIONAL
SECRETARIES, LAKE SHORE FEDERATION
OF TEACHERS, LAKE SHORE FEDERATION
SUPPORT STAFF, MACOMB INTERMEDIATE
FEDERATION OF PARAPROFESSIONALS,
MACOMB INTERMEDIATE FEDERATION OF
TEACHERS, MELVINDALE NAP
FEDERATION OF TEACHERS, MELVINDALE
NAP PARAPROFESSIONALS, MIDLAND
FEDERATION OF PARAPROFESSIONALS,
MIDLAND ISD FEDERATION OF
PARAPROFESSIONALS, MIDLAND ISD
FEDERATION OF TEACHERS, NORTHVILLE
FEDERATION OF PARAPROFESSIONALS,
ONAWAY FEDERATION OF SCHOOL
RELATED PERSONNEL, ONAWAY
FEDERATION OF TEACHERS, PLYMOUTH
CANTON COMMUNITY SCHOOL
SECRETARIAL UNIT, PLYMOUTH CANTON
FEDERATION OF PLANT ENGINEERS,
ROMULUS FEDERATION OF
PARAPROFESSIONALS, ROSEVILLE
FEDERATION OF TEACHERS, RUDYARD
FEDERATION OF AIDES, RUDYARD
FEDERATION OF TEACHERS, SAGINAW
ISD FEDERATION OF TEACHERS, TAWAS
AREA FEDERATION OF TEACHERS, TAYLOR
FEDERATION OF TEACHERS, UTICA
FEDERATION OF TEACHERS, VAN DYKE
EDUCATIONAL ASSISTANTS FEDERATION,
VAN DYKE PROFESSIONAL PERSONNEL,
WARREN WOODS FEDERATION OF
PARAPROFESSIONALS, WASHTENAW
INTERMEDIATE SCHOOL EMPLOYEES
FEDERATION, WATERFORD ASSOCIATION
OF SUPPORT PERSONNEL, WAYNE COUNTY
COMMUNITY COLLEGE FEDERATION OF
TEACHERS, WAYNE COUNTY COMMUNITY
COLLEGE PROFESSIONAL AND ADMIN
                                                                          3

ASSOCIATION, WAYNE COUNTY RESA
SALARIED STAFF, WEXFORD MISSAUKEE
ISD FEDERATION OF TEACHERS,
WHITEFISH TOWNSHIP FEDERATION OF
TEACHERS, CHEBOYGAN OTSEGO
PRESQUE ISLE ISD TEACHERS, and
HEMLOCK AUXILIARY SERVICE
EMPLOYEES,
          Plaintiffs-Appellees,
v                                            SC: 145924
                                             COA: 303702
                                             Ct of Claims: 10-000091-MM
STATE OF MICHIGAN,
           Defendant-Appellant.
_________________________________________/
TIMOTHY L. JOHNSON, JANET HESLET,
RICKY A. MACK, and DENISE ZIEJA,
          Plaintiffs-Appellees,
v                                            SC: 145925
                                             COA: 303704
                                             Ct of Claims: 10-000047-MM
PUBLIC SCHOOL EMPLOYEES’
RETIREMENT SYSTEM, PUBLIC SCHOOL
EMPLOYEES’ RETIREMENT SYSTEM
BOARD, TRUST FOR PUBLIC EMPLOYEE
RETIREMENT HEALTH CARE, and
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT AND BUDGET,
          Defendants-Appellants,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/
DEBORAH MCMILLAN, THOMAS
                                                                                                              4


BRENNER, THERESA DUDLEY,
KATHERINE DANIELS, and COREY CRAMB,
          Plaintiffs-Appellees,
          Cross-Appellants,
v                                                                SC: 145926
                                                                 COA: 303706
                                                                 Ct of Claims: 10-000045-MM
PUBLIC SCHOOL EMPLOYEES’
RETIREMENT SYSTEM, PUBLIC SCHOOL
EMPLOYEES’ RETIREMENT SYSTEM
BOARD, TRUST FOR PUBLIC EMPLOYEE
RETIREMENT HEALTH CARE, and
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT AND BUDGET,
          Defendants-Appellants,
          Cross-Appellees,
and
DIRECTOR OF DEPARTMENT OF
TECHNOLOGY, MANAGEMENT AND
BUDGET, DIRECTOR OF RETIREMENT
SERVICES OFFICE, and STATE
TREASURER,
           Defendants.
_________________________________________/

       By order of May 21, 2014, the application for leave to appeal the August 16, 2012
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellants were held in abeyance pending the decision in AFT Michigan, et al v State of
Michigan (Docket No. 148748). On order of the Court, the case having been decided on
April 8, 2015, 497 Mich ___ (2015), the applications are again considered. Pursuant to
MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the
Court of Appeals and we REMAND these cases to the Court of Appeals for
reconsideration in light of the enactment of 2012 PA 300 and this Court’s decision in
AFT Michigan, et al v State of Michigan. On remand, the Court of Appeals shall
consider what issues presented in these cases have been superseded by the enactment of
2012 PA 300 and this Court’s decision upholding that Act, and it shall only address any
outstanding issues the parties may raise regarding 2010 PA 75 that were not superseded
or otherwise rendered moot by that enactment and decision.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 30, 2015
       t0622
                                                                            Clerk